 In the Matter of SOUTHERN COUNTIES GAS COMPANY OF CALIFORNIAandPACIFIC GAS WORKERS UNION5INC. (INDEPENDENT)Case No. B-4717.-Decided January 28,1943Jurisdiction:natural gas utility industry.Inv--3stigation and Certification of Representatives:existenceof question: re-fusal to grant recognition without certification of the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all employeesin one of eight dis-tricts of the Company but excluding supervisoryemployees.Messrs. L. M. Edwards, T. J. Reynolds, R. R. Blackburn,andLud-low Shonnard,of Los Angeles, Calif., for the Company.Messrs. E. W. Withrow, W. B. TVhitelaw, L. T. McGlynn,of Ventura,Calif., andMr. Alvin W. Ha7an,ofMonrovia, Calif., for the Inde-pendent.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pacific Gas Workers Union, Inc., here-in called the Independent, alleging that a question affecting commercehad arisen concerning the representation of employees of SouthernCounties Gas Company of California, Los Angeles, California, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert C. Moore, TrialExaminer.Said hearing was held at Los Angeles, California, onDecember 30, 1942.The Company and the Union appeared, partici-pated, and were'afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.The Company moved to dismiss the petition on the grounds thatit was not engaged in interstate commerce within the meaning of theNational Labor Relations Act and that the unit petitioned for wasnot appropriate.The Trial Examiner reserved ruling on these mo-tions.For reasons appearing in Sections I and IV,infra,the motionsare hereby denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby, affirmed.47 N. L. R. B., No. 11.69 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a public utility and is principally engaged in thebusiness of purchasing, transporting, selling, and distributing naturalgas for light, heat, and power purposes in the southern counties ofCalifornia.As an incident to its principal business, the Company sellsgas appliances at retail.All of the natural gas handled by the Coin-pany is produced within the State of California.About 35 percent in volume of the gas sold by the Company is soldto industrial consumers, some of whom are engaged in interstate com-merce:Two of the firms supplied are among the largest concerns oftheir type on the Pacific Coast and produce products for the armedforces of the United States. In the period from November 1, 1941,.to November 30, 1942, the Company .purchased from .sources outsidethe State of California pipes, meters, regulators, pumps, compressors,valves, tools, and similar materials valued at $36,412.22.,During thatperiod its purchases of natural gas amounted to $4,048,464, and thetotal sales of gas amounted to $12,050,864.08.On these facts we find, contrary to the contention of the Company,that its operations constitute commerce within the meaning of theAct.'II.THE ORGANIZATION INVOLVEDPacific Gas Workers Union, Inc., is an unaffiliated labor organiza-tion admitting to membership employees of the Company.III.. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive bargaining rights tothe Independent, until it has been certified by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Independent represents a substantial numberof employees in the unit hereinafter found appropriate.2In several cases involving the Southern California Gas Company, which also is oneof the operating companies owned by the common holding company, Pacific Lighting Corpo-ration,we found in substance,that thatcompany was engaged incommerce within themeaning ofthe ActSeeMatterof Southern California Gas CompanyandPacific GasWorkers Union,Independent,35 N. L R B.263;MatterofSouthern California GasCompanyandUtilityWorkers Organizing Committee,Locals 170 and199,C. 1.O, 41 N. L.R B 668.2A Field Examiner of the Board reported that 71 authorization cards were submittedby the Independent,all of which boleapparentlygenuine original signatures.The cardswere dated as follows : 1 in January 1941, 55in November 1942,and 15 in December 1942.All the names on the cards submitted were listed on the Company's pay roll of December 2,1942,which contained 80 nameswithin theunit alleged to be appropriate SOUTHERN COUNTIES GAS COMPANY OF CALIFORNIA71We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9_ (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITCompany in the Ventura County District and the General Pipe LineDistrict, excluding supervisory employees with the right to hire anddischarge.The Company contends for a broad unit embracing allemployees within its system but excluding supervisory employees.The record shows that the Company divides its operations into, 8 geo-graphical "districts.It employs a total of 1,000 employees, 90 ofwhom work in the districts under discussion.The main office andpersonnel department are located in Los Angeles where, in the past,all negotiations for collective bargaining contracts have taken place.Final action in both hiring and discharging' employees is vested- inthe personnel department.All districts have employees in similarclassifications and they wage scale is uniform throughout the Com-pany's system.The organizational structure of the Company is simi-lar to the divisional plan of the Southern California Gas Company.The General Pipe Line District operates and maintains a portionof the Company's pipelines and has the same management and em-ployees serving it as has the Ventura County District. It is a non-operating district and is given the designation of a: district for ac-counting purposes in order to separate operating from non-operatingexpenses.The testimony discloses that organizational efforts by labor unionshave been directed along district lines and that separate locals areestablished in each district as unionization progresses.There is littleor' no interchange of employees among the districts.The Companyhas in the past signed agreements which covered single districts withboth' the Independent and the American Federation of Labor. Inthe cases involving the Southern California Gas Company 8 we re-jected the contention for a company-wide unit because of the methodof organization employed.We are of the opinion that a bargainingunit confined to employees of the Ventura District and General PipeLine District is appropriate in the present case.Our finding in thisrespect, however, does not preclude a later determination that a sys-tem-wide unit is appropriate.The Independent requests the inclusion of 10 supervisory employeesclassified as credit supervisor, maiintenance foremen, construction fore-men, chief adjuster, plant chief clerk, storekeeper, garage foreman,and district engineer, contending that they do not possess the author-'Supra,footnote 1. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDity -to hire and discharge but are merely working foremen who -actas intermediariesbetween the executives and the workmen.Further-more, they are eligible for union membership.. The Company adoptsthe position that the employees in question are supervisors whoseinterests are identified with those of the Company, and that theyshould therefore be excluded.The record is clear that they do havethe power to recommend hiring and discharging and that they pre-pare annualefficiency ratings on the men under their control.Theymake work assignments, receive grievances, and are the ones-to whomnotification of unexpected absencesare given.We find that theirinterests are more closely related to those of the Company than tothose of the workmen and accordingly shall exclude the supervisorsfrom the unit.We find that all employees of the Company in the Ventura CountyDistrict and the General Pipe Line District, but excluding supervisoryemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the-date of the Directionof Elec-tion herein, subject to the limitations and additions set forth in theDirection.-'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9.(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Southern CountiesGas Company of California, Los Angeles, California, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the,Regional Director for the'Twenty-first Region,acting in this matter as agent for the'National Labor Relations Board,and subject to Article III; Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during that pay-roll period immediatelypreceding.the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation SOUTHERN COUNTIES GAS COMPANY OF CALIFORNIA73or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who, have since quit or been discharged forcause, to determine whether or not they desire to be represented byPacific -GasWorkers Union, Inc.,' for' the purposes of -collectivebargaining.